                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

KYLE WILSON                                                                     PLAINTIFF

v.                                No. 4:17CV00869 JLH

S2W CONTRACTING, LLC                                                         DEFENDANT

                                ORDER OF DISMISSAL

       The joint motion to dismiss is GRANTED. Document #10. This action is hereby dismissed

with prejudice.

       IT IS SO ORDERED this 4th day of January, 2019.




                                                 J. LEON HOLMES
                                                 UNITED STATES DISTRICT JUDGE
